        Case 1:20-cv-01344-HBK Document 12 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEMARION TRAMMEL,                                  No. 1:20-cv-0001344-HBK
12                        Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                         COUNSEL
13            v.
14    S GARZA, et. al.
                                                         Doc. No. 11
15                        Defendants.
16

17

18          Pending before the Court is plaintiff’s motion for leave to appoint counsel filed January 12,

19   2021. Doc. No. 11. Plaintiff is proceeding pro se on his civil rights complaint filed under 42 U.S.C.

20   § 1983. Doc. No. 1. Due to his indigency, the Court granted plaintiff’s motion for leave to proceed

21   in forma pauperis. Doc. No.5. In his motion, plaintiff seeks appoint of counsel because he is

22   unable to afford counsel, his imprisonment will limit his ability to litigate the case, and a trial will

23   result in conflicting testimony, a trial will likely occur in this case. Doc. No. 11 at 1-2.

24          The United States Constitution does not require appointment of counsel in civil cases. See

25   Lewis v. Casey, 518 U.S. 343, 354 (1996) (explaining Bounds v. Smith, 430 U.S. at 817, did not

26   create a right to appointment of counsel in civil cases). Under 28 U.S.C. § 1915, this Court has

27   discretionary authority to appoint counsel for an indigent to commence, prosecute, or defend a civil

28   action. See 28 U.S.C. § 1915(e)(1) (stating the court has authority to appoint counsel for people
                                                         1
        Case 1:20-cv-01344-HBK Document 12 Filed 03/05/21 Page 2 of 2


 1   unable to afford counsel); see also United States v. McQuade, 519 F.2d 1180 (9th Cir. 1978)

 2   (addressing relevant standard of review for motions to appoint counsel in civil cases) (other

 3   citations omitted). However, motions to appoint counsel in civil cases are granted only in

 4   “exceptional circumstances.” Id. at 1181. The Court may consider many factors including, but not

 5   limited to, proof of indigence, the likelihood of success on the merits, and the ability of the plaintiff

 6   to articulate his or her claims pro se in light of the complexity of the legal issues involved, to

 7   determine if exceptional circumstances warrant appointment of counsel. Id.; see also Rand v.

 8   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), withdrawn in part on other grounds on reh’g en

 9   banc, 154 F.2d 952 (9th Cir. 1998).

10            Here, the Court does not find exceptional circumstances warrant appointment of counsel for

11   Plaintiff. Although Plaintiff is proceeding pro se and is incarcerated, he faces the same obstacles

12   all pro se prisoners face. A review of the pleadings filed by plaintiff further show he can articulate

13   his claims.

14            Accordingly, it is ORDERED:

15            Plaintiff’s motion to appoint counsel (Doc. No. 11) is DENIED.

16
     IT IS SO ORDERED.
17

18
     Dated:        March 4, 2021
19                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
